Citation Nr: 1142083	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed thoracic spine disability.

2.  The Veteran does not have a cervical spine disability that is attributable to military service.

3.  By a December 1990 rating decision, the RO denied a claim of service connection for a low back disability; the Veteran did not appeal.

4.  Evidence received since the RO's December 1990 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the low back claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a thoracic spine disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for a low back disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A.  Thoracic Spine Disability

The Veteran contends that he has a disability of the thoracic spine as a result of his military service.  Specifically, he states that while in service, he jumped from a helicopter and fell 30 to 40 feet to the ground, sustaining injury to his back.  He reports that he has experienced mid-back pain since service.  

A review of the Veteran's service treatment records (STRs) shows that in March 1968, the Veteran injured his back.  He was treated with Robaxin and placed on light duty for five days.  In June 1968, the Veteran was seen for complaints of a back ache.  An impression of muscle strain was recorded and the Veteran was placed on light duty for 24 hours.  In April 1969, the Veteran was seen after hitting his coccygeal area on the bumper of a vehicle.  He experienced local pain but no swelling.  He was again seen for complaints of low back pain in May 1969.  The reports of February and September 1969 medical examinations fail to disclose any residual disability resulting from the Veteran's in-service injury.  The Veteran also denied back trouble on the accompanying reports of medical history.  

Post-service treatment records show complaints of and treatment for back pain.  Although the majority of the complaints are specific to the cervical and lumbosacral spine, an October 1984 private examination report contains a diagnosis of chronic musculoligamentous strain of the thoracic spine.  The examiner noted that the Veteran had sustained a twisting injury in September 1983 while working as a custodian.  The injury initially resulted in the onset of low back and bilateral lower extremity pain and numbness, followed by thoracic spine pain and cervical spine pain.  In consideration of the length of time since the Veteran had injured his back and the unchanged symptoms, the examiner found that his condition could be declared permanent and stationary.  The examiner found that the Veteran's "present symptoms [we]re a direct consequence of the industrial accident" that had occurred in September 1983.  

A June 1986 computed tomography (CT) scan of the thoracolumbar sacral spine demonstrated degeneration of the T10-11 disc with associated mild degenerative change and potential narrowing of both neural formina.  The reviewing physician noted that the etiology of the Veteran's disc degeneration was uncertain given his age, but one would wonder whether there was a history of prior trauma or infection.  X-rays taken in January 1989 showed a normal thoracic spine with normal alignment of the vertebrae and no compression or bone lesions.  An August 1990 treatment record noted a history of mid-back pain for five to seven years.  At that time, the Veteran reported that he had begun to experience low-back pain spontaneously in 1983, which was aggravated while carrying a work bench.  A VA examination conducted that same month revealed slightly pronounced dorsal kyphosis of the thoracic spine with no tenderness present.  Again, the Veteran reported a 1983 injury to his back.  

In April 1992, the Veteran was involved in an accident wherein he was struck by a moving motor vehicle.  X-rays of the thoracic spine showed no fractures.  Although the Veteran later reported intermittent back pain since the 1992 accident, he did not specifically indicate any back injury resulting from the April 1992 accident.  Indeed, in filing a claim for VA disability compensation for injuries sustained during that accident, claimed as secondary to service-connected posttraumatic stress disorder, the Veteran indicated that he suffered a brain injury, right side paralysis, a broken right fibula, and bruised ribs.

In October 2006, the Veteran claimed service connection for a thoracic spine disability and in July 2008, was afforded a VA examination in connection with that claim.  The examiner noted the Veteran's account of his in-service back injury, as well as documentation of treatment in service for back problems and subsequent post-service work-related back injuries.  The examiner indicated that since the Veteran's 1983 work-related back injury, he had undergone three back surgeries.  The Veteran reported his mid-back pain occurred in conjunction with his low back pain and noted his pain to exist in an area just above his surgery site.  The examiner reviewed a magnetic resonance imaging (MRI) of the thoracic spine, the results of which revealed that the vertebral bodies were normal in height, alignment, and signal intensity.  An incidental hemangioma was seen in the body of T6.  The disc heights were normal and no disc herniation was scene.  The spinal canal was widely patent and the formina not narrowed.  The examiner concluded that the MRI of the thoracic spine showed no significant findings.  Although the examiner diagnosed degenerative disc disease of the lumbar and cervical spine, he found that the Veteran did not have a separate thoracic spine disability based on a normal MRI.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a currently diagnosed thoracic spine disability.  Indeed, based on MRI results, the July 2008 VA examiner found that the Veteran did not present with a thoracic spine disability.  Further, although the record contains previous diagnoses of a thoracic spine problems, those diagnoses were rendered many years prior to when the Veteran filed his claim.  While the United Stated Court of Appeals for Veterans Claims (Court) has held that the first element of service connection is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that holding is not for application in this case because there is no evidence of a diagnosed thoracic spine disability since October 2006.  Indeed, VA treatment records dated during the relevant time period fail to disclose a thoracic spine disability.  Further, although the Veteran has stated that he experiences pain in his mid-back, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

In finding that the record fails to present evidence of a current disability during the claim period, the Board has considered the October 1984 private examiner's finding that the Veteran had a chronic musculoligamentous strain of the thoracic spine that could be declared permanent in nature.  To the extent that that 1984 finding could support a current diagnosis, the Board notes that the examiner also clearly found that the Veteran's symptoms were a "direct consequence" of his 1983 work-related back injury.  Accordingly, the October 1984 examination report does support a finding of service connection as there is no indication that injury diagnosed at that time was in any way related to service.  See Davidson, supra (service connection requires a nexus between the claimed in-service disease or injury and the present disability).  

The Board notes that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  Rather, he has asserted only that he suffers from mid-back pain, which he believes is related to an injury during active military service.  As such, he has presented no lay evidence of a current disability.  Further, although the Veteran asserts that he has had pain in the thoracic region since service, the record is replete with statements that the Veteran did not begin to experience such pain until after his September 1983 work-related back injury.  The Veteran also specifically denied back problems on February and September 1969 reports of medical history.  There were also no findings of chronic back disability resulting from the Veteran's in-service back injury.  Accordingly, the Board finds that there is no evidence to support a finding of chronicity or continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011). 

Without evidence of a diagnosed thoracic spine disability during the claim period, the Board finds that the claim of service connection for a thoracic spine disability must be denied.  See Brammer, supra.  The Board emphasizes that its denial of service connection is not based on a lack of evidence establishing the in-service injury as reported by the Veteran.  Indeed, the Veteran's STRs show treatment for an in-service back injury.  While the details of the injury are not reported, the Board finds the Veteran's STRs contain sufficient information to concede that the Veteran's sustained an injury to his back in service.  Thus, although the Veteran suggests that further development is necessary with regard to his alleged in-service injury, because the Veteran's STRs show treatment for a back injury in service, the second element of service connection has been established and no further development in that regard is necessary.  

In finding that service connection for a thoracic spine disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).  

B.  Cervical Spine Disability

The Veteran asserts that he has a cervical spine disability that is attributable to his active military service.  As noted above, the Veteran contends that he injured his back when he jumped from a helicopter in service.  

The Veteran's STRs show treatment for a back injury in service.  Although that treatment is not specific to the cervical spine, the treatment entries do not rule out treatment related to the cervical spine.  Rather, the March and June 1968 treatment notes indicate general treatment for a back injury.  In light of this evidence, and affording the Veteran the benefit of the doubt, the Board finds that that the Veteran sustained an injury to his cervical spine in service.  The Board also finds that the Veteran has a currently diagnosed cervical spine disability.  In July 2008, the VA examiner diagnosed the Veteran as having degenerative disc disease of the cervical spine.  The examiner noted that an MRI showed mild cervical spondylosis, with mild to moderate foraminal narrowings at C4-5 and C5-6.  No evidence of nerve root compromise, significant canal narrowing, abnormal cord deformity, or abnormal signal was noted.  Accordingly, as there is evidence of both a current disability and an in-service injury, the question is one of nexus.  See Davidson, supra.  

Relevant to the issue of nexus, the Board notes that in service in April and May 1969, the Veteran presented with complaints related to his low back.  There was no indication at that time that he was also experiencing cervical spine pain.  Further, the reports of February and September 1969 medical examinations fail to disclose any residual disability resulting from any in-service injury.  The Veteran also denied back trouble on the accompanying reports of medical history.  

Post-service treatment records, to include examinations conducted in support of a workers' compensation claim, contain numerous complaints of neck pain.  In May 1984, the Veteran was diagnosed with bilateral posterior cervical spine pain, the onset of which was reported to be in January 1984.  The report of a private September 1984 orthopedic examination noted a past history of a pulled muscle in the back in the early 1970s, for which the Veteran was symptomatic for a period of approximately two months and was asymptomatic thereafter.  The Veteran began complaining of low back pain after sustaining a work-related back injury in 1983.  The Veteran reported that his cervical spine pain began in January 1984.  He was prescribed physical therapy and treated with hot packs and traction.  The September 1984 examination report also noted a May 1984 diagnosis of cervical myelopathy.  On examination in October 1984, the Veteran was diagnosed with chronic musculoligamentous strain of the cervical spine.  The examiner noted that the Veteran had sustained a work-related back injury in 1983 and found that his present symptoms were a direct consequence of that industrial accident.  

In August 1990, the Veteran reported neck pain for five to seven years.  X-rays taken in August 1988, however, showed a normal cervical spine.  At that time, the Veteran complained of chronic low back pain for two to three years, which had increased in severity over the past month, along with neck pain.  A December 1991 VA progress note contains a diagnosis of cervical lordosis.  In October 1992, the Veteran presented with complaints of neck pain; he reported that x-rays taken at that time showed malalignment.  

In July 2008, the Veteran was afforded a VA examination in connection with his claim of service connection for a cervical spine disability.  The examiner reviewed the claims folder, noting that the Veteran's STRs showed treatment for a back injury, but that no residual disability was noted on his separation examination report.  The examiner found that the Veteran did not receive medical treatment for his back until 10 years after separation from service, although he did note that the Veteran's wife reportedly rubbed his back when it ached and that he had received treatment for a pulled back muscle in the early 1970s.  The examiner then noted the Veteran's 1983 work-related back injury and reviewed the evidence submitted in connection with the Veteran's workers' compensation claim, noting that none of providers who had examined the Veteran in connection with that claim had related any back problems to service.  The examiner reported ongoing treatment for complaints of back pain, again noting that none of the treating providers had related any cervical spine disability to service.  

Upon review of the evidence and examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was directly caused or aggravated by his military service.  The examiner based his negative opinion on the fact that although the Veteran was treated in service for back pain, there was no evidence of ongoing care while in service.  The examiner also noted the intervening work-related back injury, finding that the Veteran had made no mention of an in-service back injury to any of the providers who examined him in connection with his workers' compensation claim.  The examiner also noted that when initially evaluated by VA, the Veteran failed to disclose any in-service cervical spine injury.

The Board finds that the VA examiner's July 2008 negative nexus opinion is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, in concluding that the Veteran's degenerative disc disease of the cervical spine was not related to his period of active military service.  The Board finds that, in light of the Veteran's February and September 1969 in-service examination reports failing to disclose evidence of a chronic cervical spine disability, the Veteran's denial of back problems at those times, the post-service medical records first showing complaints of neck pain in January 1984 after the Veteran had sustained a work-related back injury, the 1984 private examiner's opinion that the Veteran's neck symptoms were a direct consequence of the September 1983 back injury, and the July 2008 VA examiner's opinion, there is no basis to establish service connection for a cervical spine disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for degenerative disc disease of the cervical spine is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he hurt his neck in service and has had pain since that time, the post-service medical evidence shows that the Veteran himself indicated that his neck pain did not begin until January 1984.  Further, the numerous private orthopedic examinations performed after his September 1983 back injury fail to contain any indication that the Veteran had been experiencing neck pain prior to that injury.  Thus, the Board finds that although the Veteran is competent to report on pain since his asserted in-service injury, the lack of evidence supporting that assertion preponderates against the claim that the Veteran has experienced continuity of symptomatology since active military service.  Rather, the evidence shows that the Veteran's neck pain did not begin until after he injured his back in September 1983.  Such evidence leads the Board to conclude that the Veteran's allegation of continuity of problems since service is not credible.

As to any contention by the Veteran that because he injured his back in service, his current cervical spine disability must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his cervical spine, especially in light of the intervening back injury and the fact that the evidence fails to demonstrate the onset of chronic disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

II.  Petition to Reopen

The Veteran was initially denied service connection for a low back disability by way of a December 1990 rating decision.  The Veteran did not file a notice of disagreement as to that decision and the December 1990 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1990).  

As a result of the finality of the December 1990 RO decision, a claim of service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the relevant evidence of record at the time of the December 1990 RO decision included the Veteran's STRs, post-service treatment records, and the Veteran's statement in support of his claim of service connection.  The Veteran's STRs noted that in March 1968, the Veteran injured his back.  He was treated with Robaxin and placed on light duty for five days.  In June 1968, the Veteran was seen for complaints of a back ache.  An impression of muscle strain was recorded and the Veteran was placed on light duty for 24 hours.  In April 1969, the Veteran was seen after hitting his coccygeal area on the bumper of a vehicle.  He experienced local pain but no swelling.  He was again seen for complaints of low back pain in May 1969.  

In support of his claim, the Veteran stated that while in service, he jumped 30 or 40 feet to the ground from a helicopter in order to manually release the hook because a load of lumbar had shifted and the helicopter could not land over the hook.  He reported low back pain for about a week after the incident.  The Veteran also stated his belief that the helicopter had been struck by enemy fire.

The Veteran's post-service treatment records also showed treatment for low back pain.  A May 1984 CT scan of the lumbar spine revealed evidence of mild broad annual bulge of the L4-L5 disc with some degree of obliteration of the epidural fat, but without significant distortion of the thecal sac or displacement of the nerve roots.  In August 1988, the Veteran presented with complaints of chronic low back pain that had existed for two to three years and had increased in severity in the previous month.  The examiner noted that x-rays taken in July 1988 had showed mild degenerative joint disease.  A lumbar mylegram showed a bulging disc at L4-5, but with no nerve root cutoff suggested.  A diagnosis of chronic low back pain with exacerbation was rendered.  A bone scan was performed in January 1989 for the purpose of ruling out spondylitis.  Faint uptake was seen in the middle portion of the lumbar spine, which was probably uptake in the spinal process.  A subsequent consultation sheet showed a borderline abnormal bone scan.  It was noted that the Veteran had hurt his back in 1983 and again in 1988.  He complained of low back pain since 1983.  An April 1989 treatment note recorded a diagnosis of ankylosing spondylosis.  Of record was also an August 1990 VA examination report wherein it was recorded that the Veteran had suffered from low back pain since 1983.  He reported that it had started spontaneously, but was aggravated when he was carrying a work bench.  Examination of the lumbosacral spine showed bilateral spasm with marked loss of motion.

In denying the claim of service connection for a low back disability in December 1990, the RO acknowledged the Veteran's in-service treatment for low back pain, but determined that those complaints were temporary in nature because there was no finding of a chronic low back disability in service or within a year of the Veteran's separation from service, nor was there a continuity of symptomatology for a low back disability since service.  The RO also determined that that there was no evidence of degenerative joint disease of the lumbosacral spine to a compensable degree within a year of separation from service.  The RO thus determined that service connection for a low back disability was not warranted.  

Since the December 1990 RO decision, the new evidence that has been added to the record includes:  service personnel records; VA treatment records; private treatment records; VA examination reports; applications for VA disability compensation; copies of the 1968-1969 unit histories for the 273rd Assault Helicopter Company; copies of an Operational Report-Lessons Learned for the period ending on April 31, 1968; an extract documenting attacks occurring at Pleiku; records related to a workers' compensation claim; lay statements from the Veteran's ex-wife; and statements from the Veteran.

The service personnel records associated with the claims folder contain the Veteran's DA-Form 20 and a list of Air Medal recipients.  A review of the medical evidence, both VA and private, reveals repeated complaints of low back pain.  Those records indicate that the Veteran had experienced back pain since 1983.  They also show that in April 1992, he was struck by a moving vehicle and sustained a significant head injury, for which he was hospitalized.  A January 1995 VA examination for injuries of the brain notes that the hospital discharge summary indicated closed cranial trauma and fracture of the right tibia.

Records pertaining to the workers' compensation claim show that in September 1983, while working as a custodian, the Veteran sustained an injury to his back while helping his foreman carry a table.  The Veteran reported that he turned to look behind him and immediately felt pain in his low back and right groin area.  The Veteran was able to work until December 1983, at which point his pain became more severe; he was placed on disability January 1984.  The report of a private September 1984 orthopedic examination conducted in connection with the Veteran's workers compensation claim noted a past history of a pulled muscle in the back in the early 1970s, for which the Veteran was symptomatic for a period of approximately two months and was asymptomatic thereafter.  

The Veteran's ex-wife submitted a statement in January 2007 wherein she reported that during their marriage from March 1970, she had to rub the Veteran's back, which continuously ached.  She also reported that the Veteran had injured his back while working at Anaconda Aluminum and was consequently fired.  The Veteran submitted statements reiterating that he had injured his back in service when he jumped from a helicopter.  

In July 2008, the Veteran was afforded a VA examination of his spine.  The examiner acknowledged the Veteran's reported in-service injury and noted that his STRs contained evidence of treatment related to his back.  The examiner found that the Veteran did not again receive medical treatment for his back until 10 years after service, although his wife reportedly rubbed his back when it became sore.  The examiner noted the work-related back injury in 1983 and subsequent evaluations of the Veteran's back, none of which related any back disability to service.  The examiner indicated that the Veteran has undergone three back surgeries since the work-related injury in 1983.  An MRI of the lumbar spine showed interval increase in size of the posterior epidural cystic lesion at the level of L3-4, surgical changes with laminectomy and metallic fusion at L4-5, and severe disc disease at L4-5.  The examiner diagnosed degenerative disc disease of the lumbar spine, with resulting lumbar fusion.  The examiner opined that it was less likely than not that the Veteran's current degenerative disc disease of the lumbar spine was caused or aggravated by service.  

At the outset, the Board notes if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii) (2011).

Here, although service personnel records were associated with the claims folder after the December 1990 RO decision, those records are not relevant to the issue at hand as none of those records shows that the Veteran was diagnosed as having a low back disability in service or within a year of separation from service; nor do they relate his current back disability to service.  Thus, there is no basis for reconsideration of the December 1990 decision on account of the newly associated service personnel records.  

Upon review of the above evidence, the Board finds that the evidence submitted since the December 1990 RO decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in December 1990, or does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  The evidence before the RO in December 1990 contained the Veteran's assertion that his back disability was the result of injury sustained after jumping from a helicopter in service.  The evidence also showed that the Veteran was on multiple occasions treated in service for low back pain.  The evidence also contained the Veteran's assertion that he had suffered from low back pain continuously since service.  The medical evidence and lay statements submitted since the December 1990 RO decision are redundant of the previously submitted evidence.  Although they show that the Veteran has continued to receive treatment for his back, they do not suggest that the Veteran's current low back disability is in any way related to service.  Indeed, the July 2008 VA examination report in no way relates the Veteran's current low back disability to service and thus cannot serve to reopen the claim.  The new medical records and lay statement are simply silent as to etiology and none of the evidence shows the onset of a chronic back disability in service.  Nor does the evidence establish that arthritis manifested to compensable degree within one year of separation from service.  

Further, much of the medical evidence submitted since the December 1990 RO decision relates to the Veteran's claim of service connection for posttraumatic stress disorder and organic brain syndrome.  Thus, it is not material to the issue of entitlement to service connection for a low back disability.  Similarly, the unit histories and accompanying materials do not relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability.  In this regard, the Board notes that the issue at hand is not how the Veteran injured his back in service, as his STRs clearly document treatment related to the low back.  Accordingly, the second element of service connection has been established.  See Hickson, supra (stating that service connection requires, among other things, as in-service incurrence or aggravation of a disease or injury).  Thus, although the Veteran requests assistance in corroborating that his injury occurred as alleged, the Board finds that no additional development is necessary with respect to whether the Veteran injured his back in service-the service records show treatment for injury.  

The Board also finds none of evidence submitted in connection with the Veteran's workers compensation claim to be new and material as that evidence does not provide a nexus between the Veteran's back disability and service, nor does it suggest that the Veteran had a previously existing low back disability at the time that he sustained injury to his back in 1983.  Moreover, although the Veteran's ex-wife reported that she rubbed the Veteran's back because it continuously ached, her statement is cumulative of the Veteran's own statements indicating that he experienced back pain continuously after service.

In sum, the new evidence is cumulative and redundant of the previously submitted evidence and therefore does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

In October 2006, the RO received the Veteran's claims of service connection for thoracic and cervical spine disabilities and his petition to reopen his previously denied claim of service connection for a low back disability.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disabilities.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran's petition to reopen was also received in October 2006.  The October 2006 letter also notified the Veteran that his claim of service connection for a low back disability was previously denied because the evidence failed to show that his low back disability was either incurred in or caused by service.  The RO noted that the Veteran was informed of that decision in January 1991 and stated that although the Veteran had been treated for a back injury in service, the evidence failed to show that a chronic back disability had resulted.  The Veteran was informed that he needed to submit new and material evidence and was advised of the definition of such.  He was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2006 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, service personnel records, VA treatment records, private treatment records, records related to a workers' compensation claim, lay statements, and statements from the Veteran.  Although the Veteran has indicated that additional development is necessary with regard to corroborating his alleged in-service injury, the evidence currently of record is sufficient to establish that the Veteran sustained an injury to his back in service.  As such, the second element of service connection is conceded as to each of the Veteran's service connection claims and no further development with regard to that matter is necessary.  

The Board also notes that the Veteran reported work-related work injuries while employed at Hyperion Wastewater Treatment Plant and Anaconda Aluminum.  The RO attempted to obtain records from Hyperion Wastewater Treatment Plant but was unsuccessful in its attempt.  The Veteran was notified of the RO efforts and non-response by the facility.  The Veteran was given an opportunity to supply those records himself.  The Veteran was also informed that the RO could not request records from Anaconda Aluminum because his form authorizing and consenting to release those records to VA was not properly signed or dated.  In June 2007, the Veteran was requested to submit a completed authorization form.  He did not respond to the RO's request.  The duty to assist is not a one-way street, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing relevant private records.  

The Board also notes that a July 1992 VA treatment records reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In this case, neither the Veteran nor his representative has indicated that the Veteran was awarded SSA disability benefits on account of his back disabilities.  Further, the records show that the Veteran is considered to be unemployable on account of his brain injury.  Accordingly, the Board finds that a remand to obtain the Veteran's SSA records in connection with his petition to reopen his previously denied claim of service connection for diabetes mellitus is not warranted as there is no indication that those records would be relevant to the Veteran's present claim before the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) (stating that "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim.").  

In July 2008, the Veteran was afforded a VA examination.  The examiner conducted an extensive review of the claims folder reviewed the claims folder and conducted a thorough examination of the Veteran.  An MRI was also provided.  The examiner recorded the Veteran's subjective complaints related to his disability, as well as the Veteran's account of his in-service injury.  As to the Veteran's diagnosed spine disabilities, the examiner found them less likely than not related to service.  The examiner also found no evidence of a thoracic spine disability.  The examination report contains sufficient evidence by which to evaluate the Veteran's claims and the Board finds that the examiner's opinion is supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  


ORDER

Service connection for a thoracic spine disability in denied.

Service connection for a cervical spine disability is denied.

As new and material evidence to reopen a claim of service connection for a low back disability has not been received, the claim to reopen is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


